DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 09/28/20.  Claims 15-29 are pending, and have been examined on the merits.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 15, 20, 22, & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0281316 to Carlton et al. (“Carlton”) in view of U.S. Patent Application Publication No. 2017/0007308 to Mun et al. (“Mun”).
6.	Regarding claim 15, Carlton teaches a method of surgery, comprising: 
grasping tissue [¶[0023]], between a first jaw member and a second jaw member [opposing jaw members (110, 120) - ¶[0023]; FIG. 1B] of a surgical instrument [electrosurgical forceps (10) - ¶[0023]; FIG. 1B]; 
conducting energy through the grasped tissue [¶[0023] (“Each of the jaw members includes an electrically conductive sealing plate connected to the generator 20 that communicates electrosurgical energy through the tissue held therebetween”)]; [and]
sensing at least one of impedance or power during the conduction of energy through the grasped tissue [sensing “impedance” - see ¶[0035] (“A closed loop control scheme is a feedback control loop wherein sensor circuit 22, which may include a plurality of sensors measuring a variety of tissue and energy properties (e.g., tissue impedance, tissue temperature, output current and/or voltage, etc.), provides feedback to the controller 24. Such sensors are within the purview of those skilled in the art”)]. 
MACHINE LEARNING APPLICATION
Carlton does not, however, teach:
running at least one machine learning application to determine a type of the grasped tissue based upon the at least one of sensed impedance or sensed power.
Mun, in a similar field of endeavor, teaches an apparatus for discriminating biological tissue [e.g., ¶[0016]] including at least one machine learning application [e.g., ¶’s [0009], [0054]] configured to determine a type of tissue grasped based upon impedance sensed by the sensor circuitry [¶’s [0006], [0009], [0016], [0041], [0054], [0082]-[0087]].  
Mun further teaches wherein the at least one machine learning application receives, as an input, sensed impedance data from the sensor circuitry [e.g., ¶’s [0006], [0009], [0041], [0054]].  Mun additionally teaches automatically adjusting energy output of the surgical apparatus according to the biological tissue discriminated [e.g., ¶[0086]].
Mun further teaches determining a type of the grasped tissue based upon the at least one of sensed impedance [see, e.g., ¶[0045] – Mun addresses biological tissues which are well-known examples of vascular tissues including, for example, muscle tissue, as well as tissues in the liver and lung].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carlton to include running at least one machine learning application to determine a type of the grasped tissue based upon the sensed impedance, as taught by Mun, in order to improve the performance of discriminating biological tissue so as to reduce the duration of surgeries, and prevent surgeries from going wrong, as expressly taught by Mun [Mun, e.g., ¶’s [0007], [0087]].
7.	Regarding claim 20, the combination of Carlton and Mun teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Mun further teaches wherein the type of the grasped tissue is determined by the at least one machine learning application based upon a snapshot in time of at least one of impedance or power during the conduction of energy through the grasped tissue [e.g., ¶’s [0048], [0065]; note: as broadly as claimed, a single sample (of many) utilized by the machine learning application comprises data representative of a snapshot in time], or 
based upon at least one of impedance or power over an elapsed time during the conduction of energy through the grasped tissue [e.g., ¶’s [0048]-[0050], [0065]; FIGS. 3A-3C].8.	Regarding claim 22, the combination of Carlton and Mun teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Mun further teaches communicating the determined type of the grasped tissue to a main controller configured to control the energy output of a generator [e.g., ¶’s [0007], [0016], [0026], [0086]].9.	Regarding claim 27, the combination of Carlton and Mun teaches all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
The combination of Carlton and Mun further teaches wherein the at least one machine learning application is stored within the generator [note: Carlton teaches that generator (20) includes the controller (24), which comprises a microprocessor (25) operably connected to a memory (26), and that microprocessor (25) executes open and/or closed control loop schemes to control the output of the generator (20) (Carlton, ¶’s [0031] &[0034]); the memory (26) and microprocessor (25) of Carlton, as modified by Mun, would respectively store and execute the at least one machine learning application].  
10.	Regarding claim 28, the combination of Carlton and Mun teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Mun further teaches wherein the at least one machine learning application is further configured to determine a type of tissue grasped between the first and second jaw members based on information relating to manual overrides [Mun teaches changing the frequency ranges while measuring impedance (¶’s [0047], [0048], [0053]) and that the impedance values measured per frequency are used as an input variable to the machine learning algorithm (¶[0054]); as such, as broadly as claimed, changing a frequency range comprises a “manual override”]. 11.	Regarding claim 29, the combination of Carlton and Mun teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
Mun further teaches wherein the at least one machine learning application includes a Support Vector Machine (SVM), implements Principle Component Analysis, implements a Hidden Markov Model (HMM), or employs a Monte Carlo Method [see, e.g., ¶’s [0012]-[0013], [0055], and [0073] (“Examples of the machine learning algorithms include the SVM algorithm, k-NN algorithm, DT algorithm, QDA algorithm and RF algorithm and the like, but without limitation, and thus various well known machine learning algorithms may be used”)].

12.	Claims 16-18, 24, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlton and Mun, as applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2002/0072686 to Hoey et al. ("Hoey").  
13.	Regarding claim 16, the combination of Carlton and Mun teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Carlton and Mun, however, does not explicitly teach:
determining whether the determined type of the grasped tissue is acceptable for tissue treatment or is not acceptable for tissue treatment.
Hoey, in a similar field of endeavor, teaches a method and system for discriminating tissue types, controlling the level of therapy to tissue, and determining the health of a known tissue by measuring the characteristics an electrical signal applied to conductive element located within or by the tissue [Hoey, Abstract].  
Hoey teaches that, in response to receiving the determined tissue type, a main controller [CPU (14)] is configured to determine whether the determined tissue type is acceptable for tissue treatment or not acceptable for tissue treatment [note: the limitations "acceptable for tissue treatment” and “not acceptable for tissue treatment” have been defined broadly in the as-filed Specification to include, for example, tissues grouped into a category [see ¶’s [0043]-[0044], pgs. 15-16].  Categories of tissue types in Hoey that may be considered "acceptable for tissue treatment” and “not acceptable for tissue treatment” may include, for example, healthy tissue, living tissue, and/or dead tissue [Hoey, ¶’s [0010], [0032], [0035], [0036]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton and Mun to include determining whether the determined type of the grasped tissue is acceptable for tissue treatment or is not acceptable for tissue treatment, as taught by Hoey, so as to enable a more precise control of the application of therapy to a tissue while simultaneously preventing the application of unnecessary energy to tissue including, for example, surrounding tissue that is not the target of therapy [Hoey, e.g., ¶’s [0010], [0018], [0032], [0034]]. 
14.	Regarding claim 17, the combination of Carlton, Mun, and Hoey teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Hoey further teaches wherein, if it is determined that the determined type of grasped tissue is acceptable for tissue treatment, the method further includes continuing to conduct energy through the grasped tissue to complete tissue treatment [Hoey, ¶’s [0010], [0016], [0018], [0019], [0032], [0034]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton and Mun such that, if it is determined that the determined type of grasped tissue is acceptable for tissue treatment, the method further includes continuing to conduct energy through the grasped tissue to complete tissue treatment, as taught by Hoey, to enable a more precise control of the application of therapy to a tissue while simultaneously preventing the application of unnecessary energy to tissue including, for example, surrounding tissue that is not the target of therapy [Hoey, e.g., ¶’s [0010], [0018], [0032], [0034]]. 
15.	Regarding claim 18, the combination of Carlton, Mun, and Hoey teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
Hoey further teaches wherein, if it is determined that the determined type of grasped tissue is not acceptable for tissue treatment, the method further includes at least one of stopping the conduction of energy [Hoey, e.g., ¶[0010] (“system may be prevented from providing unnecessary energy…”); see also ¶[0034]] through the grasped tissue or outputting a warning [Hoey teaches an output device (12) [¶[0028]], and teaches that the system indicates that tissue is unhealthy (diseased) or healthy; as broadly as claimed, an “indication” can be considered a warning].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton and Mun such tha,t if it is determined that the determined type of grasped tissue is not acceptable for tissue treatment, the method further includes at least one of stopping the conduction of energy through the grasped tissue or outputting a warning, so as to enable a more precise control of the application of therapy to a tissue while simultaneously preventing the application of unnecessary energy to tissue including, for example, surrounding tissue that is not the target of therapy [Hoey, e.g., ¶’s [0010], [0018], [0032], [0034]].  Further, a tangible indication that tissue is unhealthy (diseased) or healthy provides an operator with additional, actionable information that may be used to more precisely guide a procedure, and prevent an unintended application of energy.  
16.	Regarding claim 24, the combination of Carlton and Mun teaches all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Carlton and Mun, however, does not explicitly teach:
wherein the main controller is configured to determine whether the determined tissue type is acceptable for tissue treatment or not acceptable for tissue treatment during an initial stage of tissue treatment prior to permanently damaging tissue.
Hoey, in a similar field of endeavor, teaches a method and system for discriminating tissue types, controlling the level of therapy to tissue, and determining the health of a known tissue by measuring the characteristics an electrical signal applied to conductive element located within or by the tissue [Hoey, Abstract].  
Hoey teaches that, in response to receiving the determined tissue type, a main controller [CPU (14)] is configured to determine whether the determined tissue type is acceptable for tissue treatment or not acceptable for tissue treatment [note: the limitations "acceptable for tissue treatment” and “not acceptable for tissue treatment” have been defined broadly in the as-filed Specification to include, for example, tissues grouped into a category [see ¶’s [0043]-[0044], pgs. 15-16].  Categories of tissue types in Hoey that may be considered "acceptable for tissue treatment” and “not acceptable for tissue treatment” may include, for example, healthy tissue, living tissue, and/or dead tissue [Hoey, ¶’s [0010], [0032], [0035], [0036]].
Hoey further teaches wherein the main controller is configured to determine whether the determined tissue type is acceptable for tissue treatment or not acceptable for tissue treatment during an initial stage of tissue treatment prior to permanently damaging tissue [Hoey, ¶’s [0010], [0032], [0034]-[0036]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton and Mun sucht that the main controller is configured to determine whether the determined tissue type is acceptable for tissue treatment or not acceptable for tissue treatment during an initial stage of tissue treatment prior to permanently damaging tissue, as taught by Hoey, so as to enable a more precise control of the application of therapy to a tissue while simultaneously preventing the application of unnecessary energy to tissue including, for example, surrounding tissue that is not the target of therapy [Hoey, e.g., ¶’s [0010], [0018], [0032], [0034]]. 
17.	Regarding claim 25, the combination of Carlton, Mun, and Hoey teaches all of the limitations of claim 24 for the reasons set forth in detail (above) in the Office Action.  
Carlton further teaches providing a supply of energy to electrically-conductive plates [sealing plates (112, 122) - ¶’s [0023], [0024]; FIG. 2] of the first jaw member [(110)] and the second jaw member [(120)].
Hoey further teaches wherein, if the determined tissue type is determined to be acceptable for tissue treatment, the method further comprises controlling a supply of energy to complete tissue treatment [Hoey, ¶’s [0010], [0016], [0018], [0019], [0032], [0034]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton, Mun, and Hoey such that, wherein, if the determined tissue type is determined to be acceptable for tissue treatment, the method further comprises controlling a supply of energy to electrically-conductive plates of the first jaw member and the second jaw member to complete tissue treatment, so as to enable a more precise control of the application of therapy to a tissue while simultaneously preventing the application of unnecessary energy to tissue including, for example, surrounding tissue that is not the target of therapy [Hoey, e.g., ¶’s [0010], [0018], [0032], [0034]]. 

18.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlton and Mun, as applied to claim 15 above, and further in view of U.S. Patent Application Publication No. 2011/0071521 to Gilbert et al. ("Gilbert").  
19.	Regarding claim 23, the combination of Carlton and Mun teaches all of the limitations of claim 15 for the reasons set forth in detail (above) in the Office Action.  
The combination of Carlton and Mun, however, does not teach:
wherein the at least one machine learning application receives, as an input, sensed power data from sensor circuitry.
Gilbert, in a similar field of endeavor, teaches a system for controlling an output of an electrosurgical generator, the generator including a plurality of outputs for interfacing with various electrosurgical instruments (including bipolar electrosurgical forceps), as well as electronic circuitry configured for generating radio frequency power specifically suited for various electrosurgical modes (e.g., cutting, blending, division, etc.) and procedures (e.g., ablation, monopolar, bipolar, vessel sealing) [Gilbert, ¶[0014]].  
Gilbert further teaches at least one sensing circuit, operatively coupled to at least one electrode of the electrosurgical generator, for generating first and second signals corresponding respectively to values of voltage and current waveforms present on the at least one electrode, wherein the first and second signals are used to determine a power factor which provides feedback to the generator about tissue, including, for example, tissue type [Gilbert, e.g., claims 1 and 4]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton and Mun to utilize any art-recognized parameter that is sensed during the conduction of energy between the electrically-conductive plates and through tissue grasped between the first and second jaw members, and then provided as an input to a machine learning application configured to determine a type of tissue grasped between the first and second jaw members, including power as taught by Gilbert, since such modification amounts merely to the substitution of one known parameter (power) for another (impedance) to yield the predictable result of determining tissue type to one of ordinary skill in the art.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007) & MPEP § 2143(I)(B).  Further, Applicant has not associated any unique advantage with the use of sensed power rather than impedance as an input to a machine learning algorithm configured to determine tissue type, nor has Applicant provided any evidence establishing that the use of power presents any novel or unexpected result over the use of impedance to determine tissue type.  

20.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlton and Mun, as applied to claim 22 above, and further in view of U.S. Patent Application Publication No. 2007/0173805 to Weinberg et al. ("Weinberg").  
21.	Regarding claim 26, the combination of Carlton and Mun teaches all of the limitations of claim 22 for the reasons set forth in detail (above) in the Office Action.  
The combination of Carlton and Mun does not, however, teach:
wherein the at least one machine learning application is stored remotely from the generator.
Weinberg, in a similar field of endeavor, teaches a system for controlling an output of a radio-frequency medical generator via a control algorithm, including a control module (14) that includes at least one microprocessor capable of executing software instructions for processing data received by the user interface (16) and the sensor module (18), and which outputs control signals to the electrosurgical output stage (20) and/or the power supply (22), accordingly [e.g., ¶[0038]]. 
Weinberg teaches that the software instructions (executable by the control module) can be stored locally or remotely [i.e., stored in an internal memory in the control module (14), an internal or external memory bank accessible by the control module and/or an external memory, e.g., an external hard drive, floppy diskette, CD-ROM, etc. or any other recordable medium] [Weinberg, ¶[0038]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton and Mun so that the at least one machine learning application is stored remotely from the generator, as taught by Weinberg, since such a modification would provide greater portability thereby facilitating, for example, refinement or further training of the machine learning application at any number of suitable computing devices separate and apart (or, in other words, untethered) from the generator of the surgical system.       

22.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carlton, Mun, and Hoey, as applied to claim 16 above, and further in view of Weinberg.  
23.	Regarding claim 19, the combination of Carlton, Mun, and Hoey teaches all of the limitations of claim 16 for the reasons set forth in detail (above) in the Office Action.  
The combination of Carlton, Mun, and Hoey does not, however, teach:
wherein determining whether the determined type of the grasped tissue is acceptable for tissue treatment or is not acceptable for tissue treatment is performed during an initial 250 ms of the conduction of energy through the grasped tissue.            Weinberg, in a similar field of endeavor, teaches a system for controlling an output of a radio-frequency medical generator having an impedance based control algorithm, including a control module (14) that includes at least one microprocessor capable of executing software instructions for processing data received by the user interface (16) and the sensor module (18), and which outputs control signals to the electrosurgical output stage (20) and/or the power supply (22), accordingly [e.g., ¶[0038]]. 
Weinberg teaches that it is known to make an initial tissue electrical characteristic measurement (to be used to determine an initial set of output parameters) at the beginning of a treatment cycle [see ¶[0063]], more particularly utilizing a short burst of RF energy (less than about 200 milliseconds - which falls within an initial 250 ms. time period) to enable an initial tissue electrical characteristic measurement to be made such as the tissue impedance [¶[0064]].  As noted above, the electrical characteristic measurement is then used to determine an initial set of output power parameters for treatment [¶[0064]].  Weinberg teaches that this time period (for making the initial tissue electrical characteristic measurement) is made as short as possible to avoid excessively heating the tissue [¶[0064]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Carlton, Mun, and Hoey such that wherein determining whether the determined type of the grasped tissue is acceptable for tissue treatment or is not acceptable for tissue treatment be made at the beginning of a treatment cycle, in a short a time as possible and within any art-recognized time frame for making initial measurements/determinations, such as within less than about 200 milliseconds as taught by Weinberg, so as to prevent unintended tissue damage like, e.g, excessively heating the tissue [see Weinberg, ¶[0064]].  

Allowable Subject Matter
24.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
25.	Regarding dependent claim 21, neither Carlton, Mun, nor the other references of record, either alone or in combination, fairly teach or suggest the following limitation concerning the specific input(s) to the at least one machine learning application: “wherein the type of the grasped tissue determined is further based on at least one of an anatomical location of the tissue to be treated, patient condition information, or data obtained from an optical tissue sensor.” 



Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794